AFF1RNI ()pinioii Filed; September 18, 2012.




                                              In The
                                  Juurt rif App eahi
                         .Fift1i ntrirt ni rxa at 1uI1a

                                      No. 05-10--Ol 132-CV


                              CLAY M. HOLLOWAY, Appellant

                                                V.

        GIDEON DEKKERS AND TWIN LAKES GOLF COURSE, INC., Appellees


                       On Appeal from the 44th Judicial District Court
                                   1)allas County, Texas
                             Trial Court Cause No. 09-07048


                                         OPiNION
                            Be lore Justices Lang, Murphy, and Myers
                                    Opinion By Justice Murphy

       (‘lay M. Holloway sued Gideon Dekkers and Twin Lakes Golf Course, inc. for breach
                                                                                         of
contract and fraud in the inducement after Holloway was terminated from his position as head
                                                                                             golf
professional at Twin Lakes. 1-Ic appeals the trial court’s summary judgment granted in favor
                                                                                             of
Dekkers and Twin Lakes, which resulted in dismissal of Holloway’s claims. We affirm.

                                       BACKGROUND

       Twin Lakes is a Texas corporation that operates a golf course located in Canton, Texas;

Dekkers is an officer of the corporation. Holloway, a PGA professional, met with Dekke
                                                                                       rs and
others in mid-July 2008 about becoming the head golf professional at Twin Lakes. Dekkers offered

Holloway the job, and Holloway agreed to start work as soon as he could move to Texas
                                                                                      from
 Illinois, At the July meeting, the parties resolved: (1) the duration of Holloway’s contrac
                                                                                             t would be
 for three years, (2) 1 lolloway would receive a salary of    6,00() per year plus paid time oil for

 vacation and sick leave, and (3) Twin Lakes would pay [lolloways [‘GA clues and contin
                                                                                        uing

 education expenses. During the next two weeks, they continued to negotiate other emplo
                                                                                        yment
 terms proposed by Holloway.

         By e-mail dated July 22, 2008, Holloway sent Dekkers the elements of his employment

 proposal.   I lolioway’s proposal included, among other things, the three—year contract tenn to

 commence in August 2008. the agreed-to base salary, provisions for vacation and sick leave,
                                                                                             health
 benefits, and a bonus schedule to he paid based on revenues and sales.          During a telephone

 conversation between Dekkers and Holloway around that same time, Dekkers expressed
                                                                                    concerns
 about the expense and three-year duration of the contract, Holloway responded he would
                                                                                        be content
 to ‘ork for a one—year term with the understanding that prior to the expiration of that
                                                                                         period, they
would renegotiate the contract for an additional three-year period if Holloway fulfilled i)ekker
                                                                                                 s’s
performance expectations. Holloway also sent Dekkers another e—mail on July 22
                                                                               stating the
“numbers [he] put together were high” and that he would be “very comfortable operating
                                                                                       within [his]
base salary and allowing [Dekkers] to name any additional provisions as [Dekkers]
                                                                                  may deem
acceptable.” Holloway closed the e-mail by stating the “salary offer was fair” and
                                                                                   instructing
Dekkers to “decide if there is any additional benefit to he realized.”

        Flolloway started work at Twin Lakes on August 5, 2008. Within a week of that
                                                                                      date,
Dekkers’s daughter-in-law, Carri Dekkers, presented Holloway with a one-page employ
                                                                                    ment
agreement, dated July 23, 2008. The document was drafted by Carri. It outlined the benefit
                                                                                           s of the
position, including a $60,000 base salary, “first year” incentives from the pro shop and course
                                                                                                fees,
vacation and sick time, and allowances for clothing and meals. The document also listed the
                                                                                            services



                                                —2—
 Holloway was to provide. As to term, the document provided for a ‘yearlv contract that will be

 up for renewal after annual performance evaluation” It also contained the recitation, “This contract

 is hereby agreed upon by both iDekkcrs and Holloway I and yen tied by” their signatures. Holloway

 signed the two originals of the document, The signature line for “Deon Dekkers: Owner of Twin

 Lakes” remained blank. Holloway made a copy of the document. but he never presented it to

 Dekkers to sign.

        Approximately eight weeks later, on September 30,2008, Holloway was terminated from his

employment at Twin Lakes. As a result, he filed suit against both Dekkers and Twin Lakes for

breach of contract and fraud in the inducement. Holloway alleged he entered into an employment

contract with Dekkers and Twin Lakes in August 2008, efftctive August 5, 2008, and that their act

in terminating him constituted a breach of that contract. In support of his fraud in the inducement

claim, Holloway alleged Dekkers made various representations regarding “intentions and plans for

Twin Lakes” in an effort to induce Holloway to leave his lob in Illinois and move to Texas.

Specifically, Holloway alleged Dekkers represented Holloway “would have a term of employment

tinder the contract for a period of at least one (1) year,” the one-year contract would be renegotiated

and replaced with a three-year contract prior to the anniversary, Holloway would be included in any

staff meetings concerning the operation of the club, and that Dekkers intended to operate Twin Lakes

as a private club versus a daily fee operation. Holloway also alleged that in reliance on Dekkers’s

representation that the term of employment under the contract “would be for a period of at least three

(3) years,” he moved with his wife from Illinois to Texas.

       Appellees moved for summary judgment on Holloway’s claims, arguing his causes of action

based on the existence of an employment agreement must fail as a matter of law because the

agreement as alleged by Holloway was unenforceable under the statute of frauds. Appellees also




                                                —3—
 maintained that (1) even if Holloway had a signed contract, he did not perform his job duties, (2)

 [lolloways claims were barred by the doctrines ot res tiidicata and collateral estoppel based on

 resolution of Ilulloways claim with the lexas Workforce Commission, and (3) alternatively,

 Holloway’s alleged damages were capped at $21,907)

            The summary—judgment motion was supported with excerpts from Holloway’s deposition

 as well as certain exhibits from that deposition. One exhibit was the July 23 document signed by

 1-lolloway but not by Twin Lakes or Dekkers. Appellces also relied on Dekkers’s affidavit, in which

 he testified that neither he nor Twin Lakes signed a written employment contract with Holloway.

 The only proof Holloway offered in response to appellecs’ motion was his own affidavit, which

 attached and adopted by reference “emails which preceded [Holloway’s] move to I)allas.” Flolioway

also objected to several statements contained in Dekkers’s affidavit and to the summary-judgment

evidence related to the decision of the Texas Workt’orce Commission.

            Appellecs filed objections to ilolloway’s affidavit. They identified specific paragraphs of

the affidavit they claimed were a sham because they contradicted Holloway’s deposition testimony.

Appellees also objected to certain statements as being conclusory.

           The trial court granted appellees’ motion for summaryjudgment without specifying the basis

for its ruling and dismissed Holloway’s claims. In the same order, the trial court sustained appellees’

objections to Holloway’s affidavit, it did not rule on Flolloway’s objections to appellees’ summary-

judgment evidence.




      ‘ABer he lIed this ia,suit. tloilosvay md his wife lied a oiuniarl petition for relief under Chapter 7 of the United States Bankruptcy Code.
On one schedule Holloway prepared as part of the bankruptcy proceeding, Holloway listed his “[p lending claim against Twin Lakes Golf Course,
ci al” as “exempt” properly valued, without deduction, at 52100700.
                                                  1)1 SC U SSI ON

         Holloway raises seven issues on appeal. in live of those issues, he challenges all bases on

 which the trial court could have based its summary judgment. Specifically, he contends the
                                                                                            trial
 court erred   in   granting the   motion   because there was evidence that his termination constituted a

 breach of his employment contract and i)ekkers’s statements induced him to move from Illinois
                                                                                               to
 Texas (Issues (inc and Two); he asserts the statute of frauds and doctrines of res judicata
                                                                                             and
 collateral estoppel do not apply (Issues Three and Four); and he maintains the trial court erred
                                                                                                  in
 concluding his damages were capped at the amount listed as the value of the lawsuit in
                                                                                        his
 bankruptcy filings (Issue Seven). In his remaining two issues, Holloway argues the trial court
                                                                                                erred
 when it sustained appellees objections to his summary—judgment affidavit (Issue Five) and
                                                                                           refused
 to rule on his objections to appellees’ summary-judgment evidence (Issue Six).

                                                Legal Standards

        We review de novo the trial court’s summary judgment. Mid-Century his. Co. oJ Tex. v.

Adeniaj, 243 S.W.3d 61 8, 62 1 (Te. 2007); Beeslev v. Ilvdrocarhon         5eparation, Inc.,   358 S.W.3d
415, 418 (Tex, App.—Dallas 2012, no pet.). When reviewing a traditional summary judgm
                                                                                      ent
granted in favor of the defendant, we determine whether the defendant conclusively dispro
                                                                                          ved at
least one element of the plaintiffs claim or conclusively proved every element of an affirma
                                                                                             tive
defense. Am. Tobacco Co. v. Grinnell, 95 1 S.W.2d 420, 425 (Tex. 1997). A matter is conclu
                                                                                           sively
established if ordinary minds cannot differ as to the conclusion to be drawn from the evidence.

Beesley, 358 S.W.3d at 418.          The movant has the burden of showing that no genuine issue of

material fhct exists and that it is entitled to judgment as a matter of law. TEX. R. Civ. P. 166a(c);

Svsco Food SeiTs., Inc. v. Trapnell, 890 S.W.2d 796, 800 (Tex. 1994). In deciding whethe
                                                                                         r a
disputed material fact issue exists precluding summary judgment, we must take evidence favorable
 to the non-movant as true, and we must indulge every reasonable inference and resolve any doubts

 in favor of the non-movant. Sysco Food Sen’s., 890 S.W.2d at 800. When, as here, the trial court’s

 order granting summary judgment does not specify the basis for the ruling, we will affirm the

 summaryjudgment ifany ofthe theories presented to the trial eoutt are meritorious. Provident Ljfe

 &Accldent In,. Co. v. Knott, 128 S.W.3d 211,216 (Ta. 2003).

         We review a trial court’s decision to admit or exclude summary-judgment evidence under

 an abuse of discretion standard. Allbriuon v. Gillespie, Rozen, Tanner & Waisky, PC, 180 S.W.3d

 889,892 (Tex. App.—Dallas 2005, pet. denied) (op. on reh’g); Double Diamont Inc. v. Van
                                                                                         lvne,
 109 S.W.3d 848,852 (rex. App.—Dallas 2003, no pet.). We must uphold the trial court’s ruling

 ifthe record shows any legitimate basis supporting that nzllng Owens-Corning Fiberglas CorjA v.

Malone, 972 S.W.2d 35,43 (‘rex. 1998).

                                          Statute of Frauds

        We begin with Holloway’s third issue and consider whether the agreement, as alleged by

Holloway, falls within the statute of frauds. Holloway contends “the contract entered into betwee
                                                                                                  n
[Holloway] and [appellees] under the law does not violate the Statue of Frauds” and therefore, the

trial court erred in granting summary judgment for appellees on that basis.

        1. Applicable Law

        The statute of frauds concerns problems of proof and exists to prevent fraud and perjury in

certain kinds of transactions by requiring agreements to be set out in a writing and signed by
                                                                                               the
parties. Haase v. Glazner, 62 S.W.3d 795, 799 (Ta. 2001); REsTacraiENT (SECOND)
                                                                                OF

CONTRAcTS    §   131 cmt. c (1981). The statute of frauds is an affirmative defense in a breach of

contract suit and renders a contract that falls within its purview unenforceable. See ‘rEx. K. CIV.
                                                                                                    P.
94; ‘rEx. Bus. & COM. CODE ANN.      § 26.01(a) (West 2009); see also S & 1 Mgint, inc. v. Sung/u


                                                -6-
 (hoj, 331 XW3d 849. 854 (Tex. App.----- [)allas 2() II, no pet.) (“Under the statute of frauds, certain

 contracts are not enforceable unless they are in writing and signed by the person against whom

 enforcement ot the contract is sought.”).

         The statute of frauds encompasses agreements that are “not to be performed within one year

 from the date of making the agreement.” TEx. Bus. &C0M. CoDE ANN.
                                                                              § 26.0 l(b)(6).   Thus, when

 a promise or agreement, either by its terms or by the nature of the required acts, cannot be completed

 within one year, it falls within the statute of frauds and is not enforceable unless it is in writing and

 signed by the person to be charged. See id.   § 26.01(a), (b)(6); Niday v. Niday, 643 S.W.2d 919, 920

(Tex. 1982) (per curiam); see u/so (‘hevalier v. Lane’s, Inc., 213 S.W.2d 530, 533 (Tex. 1948);

 CS.C.S.. Inc. v. Carter, 129 S.W.3d 584, 590 (Tex. App.—-Dallas 2003, no pet.). If the agreement

is capable of being performed within one year, it is not within the statute of frauds. See Gersiacker

v. B/urn Consulting Eng v, inc., $84 S.W.2d 845, 849 (Tex. App.--Dallas 1 994, writ denied). The

question of whether an agreement falls within the statute of frauds is one of law, See Bratcher v.

Dozier, 346 S.W.2d 795, 796 (Tex. 1961); Biko v. Siemens Coip., 246 S.W.3d 148, 159 (Tex.

App.—[)ahas 2007, pet. denied). Yet the question of whether an exception to the statute of frauds

applies is generally a question of fact. See Adams v. Petrude hit ‘1, Inc., 754 S.W.2d 696, 705 (Tex.

App.—Houston [1st Dist.j 1988, writ denied).

        In determining whether an agreement is capable of being performed within one year, courts

use two points of reference: (1) the time of making the contract and (2) the time when performance

is to be completed. See TEx. Bus. & C0M. CODE ANN.         § 26.01(b)(6);   Young v. Ward, 917 S.W.2d
506, 508 (Tex. App.—Waco 1996, no writ) (to measure contract duration for statute-of-frauds

purposes, the “court simply compares the date of the agreement to the date when the performance

under the agreement is to be completed”). And if there is a year or more between those two
 reference points, then a writing is required to render the agreement enforceable, Yung, 917
                                                                                             S.W,2d
 at 5O.

          2. Ana!sis

          Holloway alleged he entered into an employment agreement with Dekkers and Twin Lakes,

 which he contends was a “[yjearly contract that will be up for renewal after annual perform
                                                                                             ance
 evaluation,” Holloway argues this agreement is not within the statute of frauds because the
                                                                                             “yearly
 contract” provision states “on its face” that it is for ‘less than a year”——that is, “Holloway
                                                                                                would be
 employed for 364 days betbre his performance review.” Holloway also maintains the statute
                                                                                           of
 frauds is inapplicable because his performance review could have occurred “in late June”
                                                                                          so it was
 capable of being performed within one year.

          The record before us, however, shows that the agreement could not be performed within one

 year of the date it was made. See TEx. Bus. & c’OM. C0DF ANN,                26.0 1(b)(6). Appellees’

summary—judgment proof included portions of 1—lolloway’s deposition in which he testified to
                                                                                                 the oral
agreement he reached with Dekkers at the July meeting. Holloway explained that at that
                                                                                       meeting
they agreed Holloway would come to work as the head golf professional at Twin Lakes for
                                                                                        a period
of’ three years to begin “[a]s soon as [he] could get there.” They also finalized some emplo
                                                                                             yment
terms, such as salary and other benefits, but left other terms for later negotiations. Hollow
                                                                                              ay
confirmed they did not sign anything at that July meeting. He specifically testified that
                                                                                          he left the
meeting with the understanding that once he started work at Twin Lakes (after giving two
                                                                                         week’s
notice to his former employer), he would not be terminated from his position as
                                                                                head golf
professional for a three-year period of time.

        Holloway further testified to the telephone conversation he had with Dekkcrs in late
                                                                                             July,
“[j]ust prior” to his arrival in Texas. In that conversation, the three-year term changed to a
                                                                                               one year.



                                                 —8—
He said that l)ekkers called to tell him that with all the benefits Ilolloway requested, Dekkers was

concened the contract was too expensive. Holloway told Dekkers the numbers he put together were

“merely a proposal.     1-Ic said he would be “comfortable by going to a one year” contract with the

understanding that his contract would he renewed with a three-year “deal” before the anniversary

date. Holloway testified to the nature of the one-year agreement as follows:

                Q. Now, you were saying that you were comfortable with a one-year deal, but
       that prior to the   -—   prior to the one year, y’all would renegotiate an additional three
       years?


                A. Correct.

                Q, Am I understanding this together that        I just want to make sure I’m
                                                                —-




       clear that your employment that you were going to start on August 5th was going
       to he br at least one year, and if you could, you’d renegotiate it for an additional two
       or for an additional three?

                A. Three.

                Q. Okay. All right. So you’d work at least August 5th to August 5th, one
       year, correct?

                A. Yes.

                Q. And if you could not reach terms on a renegotiation, that would be it?
                A. Correct.

                Q. And if you could reach terms, you’d reach terms for an additional two
      years?




                A. Did you say an additional two or three?

                Q. An additional two?
                A. Three.

                Q. Okay. An additional three.
                A. So it would be a total of four, if we worked out our agreement.




                                                   —9--
  Holloway also testified that the July 23 document prepared by Carri and presented to him after he

 started work on August 5 was the bsw4 agreement” of what elements Dckkers agreed to from the

 proposal Holloway prepared and gave to Dekkers.

           Although Holloway argues on appeal that the agreement was “clearly intended” to be for a

 period of 364 days or “less than a year,” he specifically testified to a one-year agreement that was

 made in mid-to-late July 2008 and began on August 5, 2008. if Holloway had worked for Twin

 Lakes for the one-year term as contemplated by the July 23 document, he would have worked

 through August 4, 2009, one year later. If you counted the days from the July 23 date reflected on

 the document Holloway signed to the date he completed his performance on August 4, 2009, the

term plainly exceeded one year. Thus, to the extent Holloway alleges Dekkers and Twin Lakes

 breached an agreement based on the July23 document, that agreement is within the statute of frauds.

As a result, the agreement is unenfoiteable because it is not signed by the person to be charged. See

TEx. Bus. & C0M. CODE ANN. § 26.0 1(a), (bX6); Nidav, 643 S.W.2d at 920.

           We reach the same result even if we do not consider an agreement based on the July

document. See Sysco Food Sen’s., 890 S.W.2d at 800 (viewing evidence in light most favorable to

non-movant). Holloway testified his employment commenced on August 5, 2008 and would be

completed August 5 of the next year. Specifically, he said he would work “at least August 5th to

August 5th” and would work for a total of four years if they “worked out [their] agreement” The

period from August 5, 2008 to August 5, 2009, is one year and one day or 366 days. Thus,

Holloway’s own statements indicate thejob could notbeperformed within one year. See Cndkshank

i’.   Consumer DirectMortg., Inc., 138 S.W.3d 497,501 (Tex. App.—Houston [14th Dist] 2004, pet

denied) (accepting as true non-movant’s own deposition testimony that oral employment contract

could not be performed within one year).



                                               —10-
        Holloway’s argument that the timing of his performance review-—possibly “in late

 June”-- could have made the agreement perlormable within one years does not change the analysis.

 Specifically, he relies on (Jerstacker v. Biurn (Jonsuiting Engineers, inc. to support his assertion.

That case involved an oral promise of employment for as long as Gerstacker’s performance was

satisfactory. 884 S.W.2d at 847. The employer moved for summary judgment, which was granted,

on Gerstacker’s claims for breach of contract. promissory estoppel. and fraud based on a statute—ot

frauds defense, lii. at 848. This Court determined that the oral contract was not within the statute

of frauds because the agreement to employ Gerstacker was measured in quality of performance, not

in months or years, and such a contingency makes the employment relationship one that can be

performed within one year. Id, at 85 1. We therefore reversed the summary judgment and remanded

for further proceedings. Id. Unlike the oral contract in Gerslackc’r, the agreement Holloway claims

Dekkers and Twin Lakes breached was for a one-year term; it was not one in which the length of

performance could cease upon the happening oI’some expressed contingency such as a performance

review. Thus, Holloway’s argument and reliance on Gerstacker do not affect our conclusion.

        Holloway claims he raised a fact issue on appellees’ statute-of-frauds defense, relying solely

on his affidavit. His affidavit contained the following statements concerning the length of his

employment:

       Gideon Dekkers represented to me that if I would move from Chicago to Texas I
       would be employed, under written agreement which could be performed within one
       year, and thereafter would annually be subject to renewal. Therefore, the agreement
       by itself could he performed within one year.

Appellees objected to these statements, however, because the statements contradicted Holloway’s

deposition testimony without explanation and were legally and factually conclusory. The trial court

sustained appellees’ objections.




                                               —11—
         A conclusory statement is one that does not provide the underlying facts to support the

 statement.   Schindler v. Buurnann, 272 S.W.3d 793, 796 (Tex. App.— Dallas 2008, no pet.).

 Conclusions in an allidavit are insufilcient either to support summar judgment or to raise a flict

 issue in response to a summaryjudgment motion. See Mercer v. Daoran corp., 676 S.W.2d 580,

 583 (Tex. I 9X4): James L. Gang & Assocs., Inc. iA bbott Labs., Inc.. 198 S.\. 3d 434, 442 (Tex.

 App.— Dallas 2006, no pet.). By stating that the agreement was one which could be performed

 within one year, Holloway asserted nothing more than a conclusion, He does not set tbrth facts that

 would explain how or why this agreement could be perlormed within one year or otherwise provide

details to support his conclusion. The trial court reasonably could have determined that Holloway’s

aflidavit statement does not contain sufficient factual detail to qualify as proper summary—judgment

proof. We therefore conclude the trial court did not abuse its discretion in sustaining appellees’

objections to the quoted statement. lo the extent Holloway asserts in his fifth issue that the trial

court erred when it sustained appellees’ objections to his affidavit regarding the quoted statement,

we overrule that issue.

        Holloway’s final assertion that the statute of frauds does not bar his suit is based on an

argument grounded in equity. He argues that when one has “performed his part of the bargain,”

principles of equity will treat the oral agreement as enforceable because “it would be perpetuating

a fraud on him to allow the other party to repudiate the contract and set up the statute of frauds.” We

agree partial performance is an exception to the statute of frauds. See Exxon Coip. v. Breezevale

Ltd., 82 S.W.3d 429, 439 (Tex. App.—Dallas 2002, pet. denied). We do not agree the summary-

judgment record supports its application here.

       To remove an oral agreement from the statute of frauds, the partial performance must be

“unequivocally referable” to the agreement. Id. That is, the acts “must be such as could have been




                                                 —12—
 done with no other design than to ful 1111 the partIcular agreement sought to be enforced.” hi. at

 439—40. Although it is unclear from Holloway’s argument what part of the bargain he performed,

 it   appears the partial performance he relies on is his rendition ol services to Twin Lakes. I-Ic argued

 in response to appellees’ summary-judgment motion that he “performed the job duties and

 responsibilities in the contract and l)ckkers accepted Holloway’s performance of said duties.” But

 a salary compensates for services renderech if a person receives payment for his services, those

services will not act as an exception to the statute of frauds. Biko, 246 S.W.3d at 161; Wilei’ v.

BerteLcen, 770 S.W.2d 78, 882 (Tex. App.—--Texarkana 1989. no writ) (“Rendition of services for

which a person receives a monthly salary is insufficient to take the alleged agreement out of the

statute of frauds because the services were ftally explained by the salary without supposing any

additional consideration.”). Holloway does not suggest he did not receive compensation or other

benefits during the time he worked at Twin Lakes. Nor does the summary—judgment record show

lack of compensation. Thus, partial performance as an exception to the statute of frauds is not

applicable in our de novo review of’ this case.

           After reviewing the summary-judgment record, we conclude appellees established as a matter

of law that the employment agreement, as alleged by Holloway, falls within the statute of’ frauds.

The agreement is thus unenforceable against appellees. See TEx. Bus. & COM.               CODE ANN.     §
26.01(a), (b6); Dobson v. Metro Label Corp., 786 S.W.2d 63, 66 (Tex. App—Dallas 1990, no

writ).

          a. Application to Holloway’s Breach-of-Contract Claim

          To prevail on his breach-of-contract claim, Holloway must prove (1) the existence of a valid

contract; (2) his performance or tendered performance; (3) appellees’ breach of the contract; and (4)

damages as a result of the breach. Paragon Gen. Contractors, Inc. v. Larco Consir., Inc., 227



                                                    1)
                                                  —Ii—
 S.W.3d 876, 882 (Tex. App Dallas 2007, no petS). The agreement that Holloway claims appellees

 breached is uncnftwecable under the statute of frauds. lie therefore cannot prove the existence of

a valid contract. His hreachof-contract claim fails as a matter of law.

        b. Application to Holloway’s Fraudulent-Inducement Claim

        Texas law imposes a duty to abstain from inducing another into a contract through the use

of fraudulent misrepresentations. Hause, 62 S.W.3dat 798; Formosa Plastics corp. USA v. Presidio

Eng ‘iw & Contractors. lnc, 960 S.W2d 4!, 46 (Tex. 199$). But there can be no breach of that duty

if the plaintiff “is not induced into a contract” Iluase, 62 S.W.3d at 798. Stated another way,

without a binding agreement, there is no detrimental reliance, and thus, no fraudulent-inducement

claim. Id. This is because fraudulent inducement “is a particular species of fraud that arises only

in the context of a contract and requires the existence of a contract as part of its proof. That is, with

a fraudulent inducement claim, the elements of fraud must be established as they relate to an

agreement between the parties.” Id, at 798—99. The only species of fraud alleged by Holloway was

fraudulent inducement to enter the agreement he alleges was breached. We have concluded that

agreement is unenforceable because     it   falls within the statute of frauds. For this reason, on this

record, Holloway’s fraudulent-inducement claim also fails as a matter of law. Id. at 799; James L.

Gang & Assocs., 198 S.W.3d at 442.

       Having determined that Holloway’s breach-of-contract and fraudulent-inducement claims

fail as a matter of law, we conclude the trial court properly granted surnmaryjudgment. We overrule

Holloway’s third issue on appeal.

       Based on our resolution of Holloway’s third issue, we need not address his first, second,

fourth, or seventh issues challenging appellees’ other summary-judgment grounds. See TEx. R. APP.

P. 47.1. We also do not reach the merits of the trial court’s other evidentiary rulings related to




                                                  —14—
I lolloi is summ irvjudiment ,iflidavit (Issue Five) or the merits of Holloway’s complaint that the

trial court failed to rule on his objections to appellees’ summary-judgment evidence (Issue Six). The

evidence made the subec1 of these rulings, and lu1ure to nile, would not affect our analysis or

conclusion in this appeal.

                                         CONCLUSION

       The trial court properly granted summary judgment in favor of appellees. The agreement

that Holloway alleges appellees breached falls within the statute of frauds, Both his breach-of-

contract and fraudulent—inducement claims depend on the enforceability of that agreement. Those

claims therefore fail as a matter of law. We affirm the trial court’s judgment.



                                                        7. 7           / k 17.
                                                      MARY MURPHY
                                                      JUSTICE

I lO63lF.P05




                                              -l 5—
                                Qiiirt rf Appeahi
                         FftIi Thitrirt uf Lrxis at Oa11ai

                                         JUDGMENT
CLAY M. HOLLOWAY, Appellant                            Appeal from the 44th Judicial District Court
                                                       of Dallas County, Texas. (Tr.Ct.No. 09—
No. 05—10-011 32-CV            V                       07048).
                                                       Opinion delivered by Justice Murphy,
GIDEON DEKKERS AND T\VIN LAKES                         Justices Lang and Myers participating.
(iOI I (OURSL, INC AppLlkcs

        In accordance with this Court’s opinion of this date, the trial court’s summary judgment order
dated June 14, 2010 is AFFIRMED. It is ORDERED that appellees Gideon Dekkers and
                                                                                                 Twin
I akcs Golf( ouie Inc leco\er their costs of this appe 11 from appcll%nt Cl’ty M Holloway


Judgment entered September 1 8, 2012.



                                                           I       —            I
                                                                                    j_   /

                                                      MAR MURPhY
                                                      JUSTICE